DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-7 are a system, claims 9-14 are a method and claims 15-20 are a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Prong 1: (independent claims 1, 8 and 15) recite  monitoring, over a period of time, driving behavior of an ego driver driving a vehicle and store information indicating the driving behavior as historical data; determining, based at least in part on the historical data, a driver tiredness state, a continuous driving length preference, and a refueling pattern preference; determining a time to recommend a rest stop based at least in part on the driver tiredness state, the continuous driving length preference, and the refueling pattern preference; extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle; determining rest stop characteristic preferences based at least in part on the historical data; selecting one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences; and presenting the one or more potential rest stops to the ego driver in a recommendation.   The determining limitations as drafted, is a process that, under its broadest reasonable interpretation, covers the performance  of the limitation in the mind but for the recitation of a generic computer components, by monitoring the driver driving behavior .   The recited limitation encompass the user is thinking the behavior of the an ego driver and recommending a rest stop within the predetermined radius  of the position   of the vehicle.  Thus, this limitation is also a mental process.   

Step 2A-Prong 2:  the claims   recites additional elements of a database is used to store information(i.e., historical data) , a processor  memory for storing instructions  (i.e.,  a monitoring module, a time module and location module) used to perform the monitoring, determining, extracting and presenting  steps.    The additional elements are  recited at a high level of generality, i.e. a generic processor and components performing a generic computer functions of processing data (recommending rest stops based the determined tiredness state of the driver).   This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:  . As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2, 9, and  16, these claims recite limitation that further define the same abstract ide noted in claims in the above claims.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  

Dependent claims 3, 10, and  17, these claims recite limitation that further define the same abstract ide noted in the above claims.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 4, 11, and 18, these claims recite limitation that further define the same abstract ide noted in the above claims.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  
Dependent claims 5-7, 12-14 and 19-20, these claims recite limitation that further define the same abstract ide noted in the above claims.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al (US Pub., 2017/0200449 A1) in view of Zhou et al (US Pub., 2017/0261330 A1)
 

With respect to claim 1, Penilla  a rest stop recommendation system for vehicle (paragraph [0047], discloses recommend nearby coffees shops, discount for parking nearby valet parking and/or promotions if the system determines ), comprising:
a map database (paragraph [0276], discloses  historical driving database );
one or more processors(paragraph [0026], processor); and 
a memory communicably coupled to the one or more processors and storing(paragraph [0130], discloses utilize memory and a processor to execute program instruction to provide services): 
a monitoring module including instruction  that when executing by the one or more processors causes one or more processor to   monitor, over a period of time, driving behavior of an ego driver driving a vehicle and store information indicating the driving behavior as historical data(paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways …, paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  the trips having similar pattern can be used to establish reference point , the reference points can be used to build a user profile and learning curves and paragraph [0159], discloses user profile databases); 
a timing module including instruction  that when executing by the one or more processors causes one or more processor to   determine, based at least in part on the historical data, a driver tiredness state, a continuous driving length preference, (paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways and  paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of..) and a refueling pattern preference (paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..) to recommend a rest stop based at least in part on the driver tiredness state, the continuous driving length preference(paragraph [0020], discloses if the drive is tired or sleepy, the user may voice these words at a slower pace .., ,   paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., paragraph [0147], discloses if the threshold percentage  of condition  exist the electronic /system of the vehicle can provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  [time to recommend based on the driver tiredness state], paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of.., and paragraph [0282], discloses, if the time of the data is late at night, [ a time to recommend] and if the user is far from home, and/or the vehicle is traveling to a mapped destination, and/or the vehicle has been traveling for an extended period of time e.g., 6-12 hours, the vehicle system can deduct that the user is getting tried, and may neem to rest or fined a hotel ), and the refueling pattern preference(paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..); and 
presenting the one or more potential rest stops to the ego driver in a recommendation(paragraph [00147], discloses provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  and  paragraph [0300], discloses provide a recommendation for a hotel nearby, recommend coffees shop, recommend a rest area ..).

Penilla teaches the above elements including monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive, the monitoring can occur over time, e.g., over a period of a trip or multiple trips .., using this information ..The responsive action may be, for instance, waking up the driver with sound, air, warnings, and/or signals (paragraph [0153]),  deteriming the user’s mood (paragraph [0284]), determining the driving conditions,  environmental conditions, geo-location and mood of the user (paragraph [0286]).  Penilla fails to teach the corresponding  monitored information is used for extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle; determining rest stop characteristic preferences based at least in part on the historical data; selecting one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences; and presenting the one or more potential rest stops to the ego driver in a recommendation.
However, Zhou teaches a location  module including instruction  that when executing by the one or more processors causes one or more processor to   extract, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle (Fig. 1,  node 4, noted 8 discloses rest stops [a plurlity of rest stops] and paragraph [0020], discloses when and where the vehicle river should take a break or a rest stop, have a meal or refuel the vehicle..) ;and  
determine  rest stop characteristic preferences based at least in part on the historical data(paragraph [0026], discloses one or nodes may correspond to the services station or rest stop for planned brakes in driving for driver rest, vehicle services.., may be rest stops, and node 5 may be a vehicle refueling station[rest stop characterstics preference] .  Stops at these nodes or station ..); and select one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences(paragraph [0050], discloses selecting the next node or station (e.g., 2) from amongst one or more potential next nodes or stations to define a highway segment .., algorithm selecting the next  node).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive of Penilla with selecting nodes may correspond to the services station or rest stop for planned brakes in driving of Zhou  in order to select the node (rest stop) from amongst form one or more potential nodes or station (see, Zhou, paragraph [0050]).
With respect to claim 2, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  wherein determining the driver tiredness state comprises: 
defining driving sequences in the historical data(paragraph [0053], discloses duration pattern during a session of driving .., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., and  paragraph [0368], discloses historical data input analysis ..); 
clustering at least a portion of the driving sequences into a normal driving behavior group and a tired driving behavior group(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  ); 
processing a current driving sequence for cluster classification(paragraph [0153], discloses some trips have similar patterns can be used to establish reference point); and 
determining the driver tiredness state is ‘normal’ when the current driving sequence is classified in the normal driving behavior group, or ‘tired’ when the current driving sequence is classified in the tired driving behavior group (paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..).
With respect to claim 3, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  further comprising, prior to processing a current driving sequence for cluster classification: obtaining supplemental cluster data indicating normal/tired driving clusters for a plurality of drivers(paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..); 
cluster the plurality of drivers into similarity behavior groups(paragraph [0153], discloses wherein some trips having similar patterns can be used to establish reference point, the reference points can be used to build a user profile and learing curves  ); 
select a similarity behavior group for the ego driver(paragraph [0035], discloses collection of similar users); and 
supplement the normal driver behavior group and the tired driving behavior group based on the normal/tired driving clusters of drivers in the similarity behavior group paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy.. and paragraph [0154], discloses identify individual in groups that are under surveillances.. biometric identifier are often characterstics  as physiological versus behavioral characterstics ).
With respect to claim 4, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  further comprising determining the continuous driving length preference by: 
extracting, from the historical data, a distribution of sequences of continuous drive time lengths before a rest (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving, (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns);   
determining a posterior distribution of continuous driving time lengths before a rest based on Bayesian inference (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving,[before resting]  (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns).; and 

determining the continuous driving length preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution (paragraph [0148], discloses driving range is 60 miles no fueling station or charge station are available after the next fueling station) .


With respect to claim 5, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  further comprising determining the refueling pattern (paragraph [0281], discloses travel pattern) preference by:
 extracting, from the historical data, a distribution of fuel level amounts before refueling(paragraph [0208], discloses a fuel gauge, the fuel gauge is .., fuel is low and requires refueling); and 
determining a posterior distribution of fuel level amounts before refueling based on Bayesian inference(paragraph [0252], discloses vehicle needs fuel (but still  enough to driver another 90 miles and paragraph [0368], discloses sense of machine learning, pattern learning, historical data input analysis, etc..). 

Penilla teaches the above elements including  the fuel gauge in this example is shown to have appeared on the dashboard display because the vehicle’s state is that the fuel is low and requires refueling (paragraph [0208])   and if the vehicle is running low on gas the vehicle may provide a query to the user saying “chevron gas is avaible at exit shall I reserve a pump for you [recommendation] (paragraph [0281] ).  Penilla failed to teach the corresponding  refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution. is determined 
However, Zhou teaches determining the refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution(Fig. 4, fuel consumption if the truck stat from station J … and paragraph [0041], discloses fuel consumption model relating fuel consumption and travel along highway segments of through  from A to location B  ) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for dashboard display because the vehicle’s state is that the fuel is low of Penilla with a feature of fuel consumption model feature in order to determine the fuel consumption for the highway segment generated by path calculator  (see Zhou, paragraph [0042]).
With respect to claim 6, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  wherein the rest stop characteristic preferences include one or more of: a detour distance traveled to a rest stop (paragraph [0338], discloses the addition information may recommendation to avoid accident, reduce distractive driving and improve the overall safety of the driver ); 
a type of restaurant located at the rest stop(paragraph [0037], discloses restaurant and paragraph [0047], discloses nearby coffee shops ..) ; and presence of a gas station at the rest stop (paragraph [0142], discloses a gas station).
With respect to claim 7, Penilla in view of Zhou teaches elements of claim 1, furthermore, Penilla teaches  the rest stop recommendation system  further comprising determining one or more routes, respectively, for the one or more rest stop recommendations based at least in part on the historical data(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  and paragraph [0214], discloses stop for coffee, nearby coffee shops ). 
With respect to claim 8, Penilla a  method of determining and providing a rest stop recommendation(paragraph [0047], discloses recommend nearby coffees shops, discount for parking nearby valet parking and/or promotions if the system determines ), comprising:
 monitoring, over a period of time, driving behavior of an ego driver driving a vehicle and store information indicating the driving behavior as historical data(paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways …, paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  the trips having similar pattern can be used to establish reference point , the reference points can be used to build a user profile and learning curves and paragraph [0159], discloses user profile databases); 
determining, based at least in part on the historical data, a driver tiredness state, a continuous driving length preference, (paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways and  paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of..) and a refueling pattern preference (paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..); 
determining a time to recommend a rest stop based at least in part on the driver tiredness state, the continuous driving length preference(paragraph [0020], discloses if the drive is tired or sleepy, the user may voice these words at a slower pace .., ,   paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., paragraph [0147], discloses if the threshold percentage  of condition  exist the electronic /system of the vehicle can provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  [time to recommend based on the driver tiredness state], paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of.., and paragraph [0282], discloses, if the time of the data is late at night, [ a time to recommend] and if the user is far from home, and/or the vehicle is traveling to a mapped destination, and/or the vehicle has been traveling for an extended period of time e.g., 6-12 hours, the vehicle system can deduct that the user is getting tried, and may neem to rest or fined a hotel ), and the refueling pattern preference(paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..); and 
presenting the one or more potential rest stops to the ego driver in a recommendation(paragraph [00147], discloses provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  and  paragraph [0300], discloses provide a recommendation for a hotel nearby, recommend coffees shop, recommend a rest area ..).

Penilla teaches the above elements including monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive, the monitoring can occur over time, e.g., over a period of a trip or multiple trips .., using this information ..The responsive action may be, for instance, waking up the driver with sound, air, warnings, and/or signals (paragraph [0153]),  deteriming the user’s mood (paragraph [0284]), determining the driving conditions,  environmental conditions, geo-location and mood of the user (paragraph [0286]).  Penilla fails to teach the corresponding  monitored information is used for extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle; determining rest stop characteristic preferences based at least in part on the historical data; selecting one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences; and presenting the one or more potential rest stops to the ego driver in a recommendation.
However, Zhou teaches extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle (Fig. 1,  node 4, noted 8 discloses rest stops [a plurlity of rest stops] and paragraph [0020], discloses when and where the vehicle river should take a break or a rest stop, have a meal or refuel the vehicle..) ; 
determining rest stop characteristic preferences based at least in part on the historical data(paragraph [0026], discloses one or nodes may correspond to the services station or rest stop for planned brakes in driving for driver rest, vehicle services.., may be rest stops, and node 5 may be a vehicle refueling station[rest stop characterstics preference] .  Stops at these nodes or station ..); and
 selecting one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences(paragraph [0050], discloses selecting the next node or station (e.g., 2) from amongst one or more potential next nodes or stations to define a highway segment .., algorithm selecting the next  node).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive of Penilla with selecting nodes may correspond to the services station or rest stop for planned brakes in driving of Zhou  in order to select the node (rest stop) from amongst form one or more potential nodes or station (see, Zhou, paragraph [0050]).
With respect to claim 9, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method wherein determining the driver tiredness state comprises: 
defining driving sequences in the historical data(paragraph [0053], discloses duration pattern during a session of driving .., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., and  paragraph [0368], discloses historical data input analysis ..); 
clustering at least a portion of the driving sequences into a normal driving behavior group and a tired driving behavior group(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  ); 
processing a current driving sequence for cluster classification(paragraph [0153], discloses some trips have similar patterns can be used to establish reference point); and 
determining the driver tiredness state is ‘normal’ when the current driving sequence is classified in the normal driving behavior group, or ‘tired’ when the current driving sequence is classified in the tired driving behavior group (paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..).
With respect to claim 10, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method further comprising, prior to processing a current driving sequence for cluster classification: obtaining supplemental cluster data indicating normal/tired driving clusters for a plurality of drivers(paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..); 
clustering the plurality of drivers into similarity behavior groups(paragraph [0153], discloses wherein some trips having similar patterns can be used to establish reference point, the reference points can be used to build a user profile and learing curves  ); 
selecting a similarity behavior group for the ego driver(paragraph [0035], discloses collection of similar users); and 
supplementing the normal driver behavior group and the tired driving behavior group based on the normal/tired driving clusters of drivers in the similarity behavior group paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy.. and paragraph [0154], discloses identify individual in groups that are under surveillances.. biometric identifier are often characterstics  as physiological versus behavioral characterstics ).
With respect to claim 11, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method further comprising determining the continuous driving length preference by: 
extracting, from the historical data, a distribution of sequences of continuous drive time lengths before a rest (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving, (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns);   
determining a posterior distribution of continuous driving time lengths before a rest based on Bayesian inference (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving,[before resting]  (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns).; and 

determining the continuous driving length preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution (paragraph [0148], discloses driving range is 60 miles no fueling station or charge station are available after the next fueling station) .
With respect to claim 12, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method  further comprising determining the refueling pattern (paragraph [0281], discloses travel pattern) preference by:
 extracting, from the historical data, a distribution of fuel level amounts before refueling(paragraph [0208], discloses a fuel gauge, the fuel gauge is .., fuel is low and requires refueling); and 
determining a posterior distribution of fuel level amounts before refueling based on Bayesian inference(paragraph [0252], discloses vehicle needs fuel (but still  enough to driver another 90 miles and paragraph [0368], discloses sense of machine learning, pattern learning, historical data input analysis, etc..). 

Penilla teaches the above elements including  the fuel gauge in this example is shown to have appeared on the dashboard display because the vehicle’s state is that the fuel is low and requires refueling (paragraph [0208])   and if the vehicle is running low on gas the vehicle may provide a query to the user saying “chevron gas is avaible at exit shall I reserve a pump for you [recommendation] (paragraph [0281] ).  Penilla failed to teach the corresponding  refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution. is determined 
However, Zhou teaches determining the refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution(Fig. 4, fuel consumption if the truck stat from station J … and paragraph [0041], discloses fuel consumption model relating fuel consumption and travel along highway segments of through  from A to location B  ) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for dashboard display because the vehicle’s state is that the fuel is low of Penilla with a feature of fuel consumption model feature in order to determine the fuel consumption for the highway segment generated by path calculator  (see Zhou, paragraph [0042]).
With respect to claim 13, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method wherein the rest stop characteristic preferences include one or more of: a detour distance traveled to a rest stop (paragraph [0338], discloses the addition information may recommendation to avoid accident, reduce distractive driving and improve the overall safety of the driver ); 
a type of restaurant located at the rest stop(paragraph [0037], discloses restaurant and paragraph [0047], discloses nearby coffee shops ..) ; and presence of a gas station at the rest stop (paragraph [0142], discloses a gas station).
With respect to claim 14, Penilla in view of Zhou teaches elements of claim 8, furthermore, Penilla teaches  the method further comprising determining one or more routes, respectively, for the one or more rest stop recommendations based at least in part on the historical data(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  and paragraph [0214], discloses stop for coffee, nearby coffee shops ). 

With respect to claim 15, Penilla a non-transitory computer-readable medium  for determining and providing a rest stop recommendation(paragraph [0047], discloses recommend nearby coffees shops, discount for parking nearby valet parking and/or promotions if the system determines ), including instructions that, when executed by one or more processor cause the one or more processor to :
 monitor, over a period of time, driving behavior of an ego driver driving a vehicle and store information indicating the driving behavior as historical data(paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways …, paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  the trips having similar pattern can be used to establish reference point , the reference points can be used to build a user profile and learning curves and paragraph [0159], discloses user profile databases); 
determine, based at least in part on the historical data, a driver tiredness state, a continuous driving length preference, (paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways and  paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of..) and a refueling pattern preference (paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..); 
determine a time to recommend a rest stop based at least in part on the driver tiredness state, the continuous driving length preference(paragraph [0020], discloses if the drive is tired or sleepy, the user may voice these words at a slower pace .., ,   paragraph [0053], discloses determining the state or mood.., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., paragraph [0147], discloses if the threshold percentage  of condition  exist the electronic /system of the vehicle can provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  [time to recommend based on the driver tiredness state], paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy over agitated, stressed  of.., and paragraph [0282], discloses, if the time of the data is late at night, [ a time to recommend] and if the user is far from home, and/or the vehicle is traveling to a mapped destination, and/or the vehicle has been traveling for an extended period of time e.g., 6-12 hours, the vehicle system can deduct that the user is getting tried, and may neem to rest or fined a hotel ), and the refueling pattern preference(paragraph [0208], discloses on the dashboard display because the vehicle’s stat is that the fuel is low and requiring refueling..); and 
present the one or more potential rest stops to the ego driver in a recommendation(paragraph [00147], discloses provide verbal feedback/output to the user (e.g., via specks of the vehicle or .., would  you like me to open the window .., bid coffee down the road ..,sleep-e hotel in 10 miles, book hotel room  and  paragraph [0300], discloses provide a recommendation for a hotel nearby, recommend coffees shop, recommend a rest area ..).

Penilla teaches the above elements including monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive, the monitoring can occur over time, e.g., over a period of a trip or multiple trips .., using this information ..The responsive action may be, for instance, waking up the driver with sound, air, warnings, and/or signals (paragraph [0153]),  deteriming the user’s mood (paragraph [0284]), determining the driving conditions,  environmental conditions, geo-location and mood of the user (paragraph [0286]).  Penilla fails to teach the corresponding  monitored information is used for extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle; determining rest stop characteristic preferences based at least in part on the historical data; selecting one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences; and presenting the one or more potential rest stops to the ego driver in a recommendation.
However, Zhou teaches extracting, from a map database, a plurality of rest stops within a predetermined radius of a position of the vehicle (Fig. 1,  node 4, noted 8 discloses rest stops [a plurlity of rest stops] and paragraph [0020], discloses when and where the vehicle river should take a break or a rest stop, have a meal or refuel the vehicle..) ; 
determine  rest stop characteristic preferences based at least in part on the historical data(paragraph [0026], discloses one or nodes may correspond to the services station or rest stop for planned brakes in driving for driver rest, vehicle services.., may be rest stops, and node 5 may be a vehicle refueling station[rest stop characterstics preference] .  Stops at these nodes or station ..); and
 select one or more potential rest stops from among the plurality of rest stops based at least in part on the rest stop characteristic preferences(paragraph [0050], discloses selecting the next node or station (e.g., 2) from amongst one or more potential next nodes or stations to define a highway segment .., algorithm selecting the next  node).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy or simply non-responsive of Penilla with selecting nodes may correspond to the services station or rest stop for planned brakes in driving of Zhou  in order to select the node (rest stop) from amongst form one or more potential nodes or station (see, Zhou, paragraph [0050]).
With respect to claim 16, Penilla in view of Zhou teaches elements of claim 15, furthermore, Penilla teaches  the non-transitory computer-readable medium  wherein determining the driver tiredness state comprises: 
define driving sequences in the historical data(paragraph [0053], discloses duration pattern during a session of driving .., paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways .., and  paragraph [0368], discloses historical data input analysis ..); 
cluster at least a portion of the driving sequences into a normal driving behavior group and a tired driving behavior group(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  ); 
process a current driving sequence for cluster classification(paragraph [0153], discloses some trips have similar patterns can be used to establish reference point); and 
determine the driver tiredness state is ‘normal’ when the current driving sequence is classified in the normal driving behavior group, or ‘tired’ when the current driving sequence is classified in the tired driving behavior group (paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..).
With respect to claim 17, Penilla in view of Zhou teaches elements of claim 15, furthermore, Penilla teaches  the non-transitory computer-readable medium  further comprising, prior to processing a current driving sequence for cluster classification: obtain supplemental cluster data indicating normal/tired driving clusters for a plurality of drivers(paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy..); 
cluster the plurality of drivers into similarity behavior groups(paragraph [0153], discloses wherein some trips having similar patterns can be used to establish reference point, the reference points can be used to build a user profile and learing curves  ); 
select a similarity behavior group for the ego driver(paragraph [0035], discloses collection of similar users); and 
supplement the normal driver behavior group and the tired driving behavior group based on the normal/tired driving clusters of drivers in the similarity behavior group paragraph [0015], discloses the mood of the user includes one or normal mood, a frustrated mood or an agitated mood an puts mood .., and paragraph [0020], discloses if the driver is tired or sleepy.. and paragraph [0154], discloses identify individual in groups that are under surveillances.. biometric identifier are often characterstics  as physiological versus behavioral characterstics ).
With respect to claim 18, Penilla in view of Zhou teaches elements of claim 15, furthermore, Penilla teaches  the non-transitory computer-readable medium  further comprising determining the continuous driving length preference by: 
extract, from the historical data, a distribution of sequences of continuous drive time lengths before a rest (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving, (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns);   
determine a posterior distribution of continuous driving time lengths before a rest based on Bayesian inference (paragraph [0146], discloses fatigue can be determined in number of ways or combination of ways ..,example (1) length of driving,[before resting]  (2) GPS destination distance , (3) how long has the car been on last time since the car stops (4) driving patterns).; and 

determine the continuous driving length preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution (paragraph [0148], discloses driving range is 60 miles no fueling station or charge station are available after the next fueling station) .
With respect to claim 19, Penilla in view of Zhou teaches elements of claim 15, furthermore, Penilla teaches  the non-transitory computer-readable medium  further comprising determining the refueling pattern (paragraph [0281], discloses travel pattern) preference by:
 extract, from the historical data, a distribution of fuel level amounts before refueling(paragraph [0208], discloses a fuel gauge, the fuel gauge is .., fuel is low and requires refueling); and 
determine a posterior distribution of fuel level amounts before refueling based on Bayesian inference(paragraph [0252], discloses vehicle needs fuel (but still  enough to driver another 90 miles and paragraph [0368], discloses sense of machine learning, pattern learning, historical data input analysis, etc..). 
Penilla teaches the above elements including  the fuel gauge in this example is shown to have appeared on the dashboard display because the vehicle’s state is that the fuel is low and requires refueling (paragraph [0208])   and if the vehicle is running low on gas the vehicle may provide a query to the user saying “chevron gas is avaible at exit shall I reserve a pump for you [recommendation] (paragraph [0281] ).  Penilla failed to teach the corresponding  refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution. is determined 
However, Zhou teaches determining the refueling pattern preference as a summation of a mean value and standard deviation value over the distribution and the posterior distribution(Fig. 4, fuel consumption if the truck stat from station J … and paragraph [0041], discloses fuel consumption model relating fuel consumption and travel along highway segments of through  from A to location B  ) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for dashboard display because the vehicle’s state is that the fuel is low of Penilla with a feature of fuel consumption model feature in order to determine the fuel consumption for the highway segment generated by path calculator  (see Zhou, paragraph [0042]).
 
With respect to claim 20, Penilla in view of Zhou teaches elements of claim 15, furthermore, Penilla teaches  the non-transitory computer-readable medium  further comprising determine one or more routes, respectively, for the one or more rest stop recommendations based at least in part on the historical data(paragraph [0153], discloses monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy lower energy, or simply non-responsive [behavior of an ago driver] .., the monitoring occurs overtime , e.g., over a period of a trip or multiple trip [historical data]  .., establish reference  points .. the reference point can be used to  build user profile [clustering]  and paragraph [0214], discloses stop for coffee, nearby coffee shops ). 
Prior arts applied in this Office Action:
Penilla et al (US Pub., 2017/0200449 A1) discloses methods and systems for determining a mood of a human driver of a vehicle and using the mood for generating a vehicle response, is provided. One example method includes capturing, by a camera of the vehicle, a face of the human driver. The capturing is configured to capture a plurality of images over a period of time, and the plurality of images are analyzed to identify a facial expression and changes in the facial expression of the human driver over the period of time.

Zhou et al (US Pub., 2017/0261330 A1) discloses a computer system for controlling operation of a vehicle travelling from a starting location to a target location includes a memory and a semiconductor-based processor forming one or more logic circuits configured to generate a travel itinerary by selecting different highway segments on a map for the vehicle to drive over at respective speeds from the starting location to the target location subject to an arrival time deadline for arriving at the target location. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682